Citation Nr: 0329281	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  95-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury, and if the claim is reopened, whether service 
connection is warranted.



ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 RO decision which 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for 
residuals of a head injury.  In February 1998, the Board 
issued a decision which denied the requested benefit.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  A March 2000 Court decision 
vacated and remanded the Board's February 1998 decision.  In 
September 2000, the Board remanded the case to the RO.


FINDINGS OF FACT

Service connection for residuals of a head injury was denied 
by the RO in an October 1983 decision which the veteran did 
not appeal.  Evidence associated with the record since then 
includes some evidence which is not cumulative or redundant 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
October 1983 decision, and the claim for service connection 
for residuals of a head injury is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In this case, service connection for residuals of a head 
injury was previously denied in an October 1983 RO decision.  
That RO decision was not timely appealed and is considered 
final, with the exception that the claim may be reopened with 
new and material evidence.  And if the claim is thus 
reopened, the claim will be reviewed based on all the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" has 
since been changed, but the new version is not applicable to 
the present case, given the date on which the application to 
reopen was filed.  See 38 C.F.R. § 3.156(a) (2002).]

When the RO denied the claim in October 1983, the veteran had 
failed to submit evidence of a nexus between claimed 
residuals of a head injury and an incident of his military 
service.  Since that RO decision, he has submitted some 
medical evidence (e.g., medical statements dated in March and 
May 1995) suggesting that there are current residuals of a 
head injury in service.  After reviewing all of the 
additional evidence received since the RO's October 1983 
decision, the Board concludes that evidence which is both new 
and material has been submitted since that RO decision, and 
thus the claim is reopened.  The Board reaches this 
conclusion in light of the revised standard of "new and 
material evidence" expressed in Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998). 

The reopening of the claim does not mean that service 
connection for residuals of a head injury is granted.  
Rather, the merits of the claim will have to be further 
reviewed by the RO after it develops additional evidence.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a head injury is 
reopened; to this extent, the appeal is granted.


REMAND

As noted above, additional development of the evidence is 
warranted as to the reopened claim for service connection for 
residuals of a head injury.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In the judgment of the Board, this includes 
making an effort to obtain additional evidence, and providing 
the veteran with a VA examination.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for residuals of a head injury, 
from the time of his separation from 
active service in February 1954 to the 
present.  The Board is particularly 
interested in obtaining: (1) treatment 
records relating to injuries sustained 
while working as a police officer in 
1979; and (2) treatment records dated 
prior to this post-service injury noting 
any residuals of a head injury.  After 
securing necessary releases, the RO 
should obtain copies of the related 
medical records which are not presently 
contained in the claims file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to help 
determine the presence and etiology of 
claimed residuals of a head injury.  The 
claims folder must be made available to 
and reviewed by the doctor in conjunction 
with the examination.  All current 
medical conditions which represent 
residuals of a head injury should be 
diagnosed.  Based on examination 
findings, review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the date of onset and 
etiology of the condition, including any 
relationship with an August 1951 
contusion to the forehead during active 
duty, and any relationship with post-
service trauma in 1979.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review the merits of the reopened 
claim for service connection for 
residuals of a head injury.  If this 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran, and he should be given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



